Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 1 of 10



                         EXHIBIT 15
      Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 2 of 10




                 DECLARATION OF DAVID FERNANDEZ

I, David Fernandez, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 45 years old. I am a citizen of Mexico. I came to the United States nearly

      18 years ago in June 2002 by walking across the border.

   3. Since coming to the United States, I have been consistently employed in labor

      jobs, including farming, construction, and roofing. I am happy to be able to

      work and care for myself in a safe country.

   4. Before I was detained, I lived with my friends in South Carolina. I am

      fortunate to have a close community of friends in South Carolina, whom I

      miss very much.

   5. I am currently detained at Folkston ICE Processing Center in Folkston,

      Georgia (“Folkston”). I have been detained here since approximately

      December 31, 2019 after spending about eleven days in Irwin County

      Detention Center. I was detained after being arrested for a DUI on September

      15, 2019. I am seeking asylum in the United States.

                                         1
   Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 3 of 10




6. Three years ago, I was diagnosed with diabetes. I have also suffered from

   Tuberculosis, which was thirteen years ago. It was very scary and caused me

   to throw up blood.

7. My diabetes is a serious disease. A doctor told me that if I do not regulate my

   blood sugar levels, I am at risk of suffering a heart attack. Prior to my

   detention in Folkston, I was able to manage it well. I managed my diabetes

   by taking insulin injections twice daily and routinely visiting my doctor. I

   was able to keep my blood sugar levels in control and was feeling well.

8. Since being detained in Folkston, however, my health has deteriorated. The

   medical staff helps me check my sugar every morning and night, and my sugar

   levels, particularly at night, have been very high. I have been feeling very

   sick—at times, I feel so tired and weak that I cannot even stand up. I do not

   get my insulin injections twice a day as is needed to keep my diabetes under

   control and stay well. I am not allowed to administer the insulin injections

   myself, so I can only get the injections when one of the two nurses or the

   doctor at Folkston gives them to me. The doctor does not care to give me the

   injections at all. Some weeks I only get three injections over the entire seven

   days, even though I am supposed to get 14 injections per week. I have tried to

   ask for the injections, but the staff rejects my requests. When this happens, I

   usually go back to my room and pray that I will not have a heart attack.

                                      2
   Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 4 of 10




9. The living conditions at Folkston are very crowded and unhygienic. There are

   currently about 30-35 people in my pod unit.

10. I sleep in a small dorm room in a bunkbed. Until about two weeks ago, I had

   a roommate, who slept less than two feet away from me. Now I am the only

   person in my room, but if more people are detained here, I will likely get a

   new roommate.

11. Outside of my dorm there is a common area in the pod unit. The common

   room is usually crowded. Everyone often sits or stands very close together in

   that room and coming into contact with other people is unavoidable. There is

   no way to stay six feet away from other people.

12. All the detained immigrants in my pod use the same area and equipment to

   cook food we purchase in the commissary.

13. We come in contact with ICE and facility officers frequently because they do

   three checks of our bodies each day. The guards also sometimes do checks in

   our rooms. They wear gloves but do not wear face masks.

14. Detained people at Folkston are responsible for cleaning the facility.

   However, the group that cleans does not have any chemicals with which to

   properly clean and kill germs and bacteria.

15. We are only given small bags of soap each week with which to wash our hands

   and bodies. The small amount of soap is not enough to properly clean

                                      3
   Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 5 of 10




   ourselves, and I often have to go to the commissary to buy more if I have the

   funds.

16. There is no hand sanitizer available in the commissary or anywhere in the

   detention center. There are also no face masks available to detained people.

17. I try hard to keep myself and my room clean and hygienic, but it is very

   difficult since I never have enough soap and do not have proper cleaning

   supplies, including disinfectants. Other detained people do not put any effort

   into keeping themselves and their rooms or the common area clean and

   hygienic.

18. None of the guards or other staff at Folkston have provided me with any

   information about the COVID-19 outbreak. I only know about it because of

   the news.

19. There have been no changes implemented at Folkston due to the COVID-19

   outbreak that I know of, except that, recently, we have not been allowed to go

   outside to the yard.

20. I have not seen any increase in cleaning, cleaning supplies, or other hygienic

   practices since the COVID-19 outbreak. We are still not even provided with

   enough soap to clean our hands and bodies each day.

21. I have not seen or heard of any detained immigrants being quarantined due to

   potential COVID-19 infection or to protect vulnerable people from

                                      4
   Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 6 of 10




   contracting COVID-19.

22. I have not seen any detained immigrants, guards, or other facility staff

   members wearing face masks.

23. I have not seen any detained immigrants, guards, or other facility staff

   members use hand sanitizer.

24. I have recently had flu-like symptoms, and I know other detained people have

   recently had flu-like symptoms, but neither I nor any other detained immigrant

   or guard or staff member that I know of has been tested for COVID-19.

25. There is no way to go without touching other detained people, guards, and

   staff members each day, and no way to touch items, such as cooking tools,

   that have not been touched by many other detained people each day without

   being cleaned in between uses.

26. There are still new immigrants coming to Folkston from other detention

   centers, jails, and prisons. There are still also people coming to visit people

   detained here.

27. I understand from what I hear on the news that, because of my diabetes – and,

   in particular, my sickness due to the lack of insulin and other medical care –

   if I were to contract COVID-19, I would be at a high risk of severe illness or

   death.

28. I feel scared and helpless because there is nothing I can do to protect myself

                                      5
      Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 7 of 10




      from contracting COVID-19 if another detained immigrant, guard, staff

      member, or visitor were to be infected.

   29. Despite my vulnerabilities to COVID-19, no member of the medical staff has

      evaluated my conditions or well-being to determine whether any additional

      precautionary measures are necessary to protect me from the illness. I am

      scared for my life.

   30. If I am released from detention, I will go back to my home in South Carolina

      where I live with my friends. I will be able to practice social distancing and

      keep myself and my living area clean and hygienic. I will also be able to see

      my regular doctor and get my diabetes back under control.

   31. If I am released from detention, I will comply with any applicable conditions

      of release, including attending check-ins and immigration court hearings.

   32. I have worked closely with my attorneys to prepare this declaration. I have

      authorized my attorney to sign on my behalf given the difficulty of arranging

      visitation and travel in light of the current COVID-19 pandemic. If required

      to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

      Executed on April 3, 2020 at Decatur, Georgia.




                                          6
      Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 8 of 10




      ______________________________

      Hillary Li, on behalf of David Fernandez



                    CERTIFICATION OF TRANSLATION

      I, Carmen Martinez, declare that I am proficient in the English and Spanish

languages.

      On April 3, 2020, I read the foregoing declaration to David Fernandez and

orally translated it faithfully and accurately into Spanish in the presence of the

declarant. After I completed translating the declaration, the declarant verified that

the contents of the foregoing declaration are true and accurate.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on April 3, 2020.




      Carmen Martinez




                                          7
      Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 9 of 10




                         ATTORNEY DECLARATION

I, Hillary Li, declare the following under penalty of perjury pursuant to 28 U.S.C. §

1746 as follows:

   1. My name is Hillary Li. I am a licensed attorney in good standing in the state

      of Georgia.

   2. I represent the declarant, David Fernandez, in this litigation. Out of necessity,

      I signed David Fernandez’s declaration on his behalf with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling.

   5. In light of the above, to protect the public health, I am not able to travel to

      Folkston, Georgia, to obtain my clients’ signature.




                                          8
      Case 1:20-cv-01449-SDG Document 4-16 Filed 04/03/20 Page 10 of 10




   6. With the assistance of Carmen Martinez, who is proficient in both English and

      Spanish languages, I spoke with David Fernandez over the phone and read the

      above declaration to him and confirmed the accuracy of the information

      therein. David Fernandez has confirmed that I can sign on his behalf, as

      reflected in his declaration.

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

      Executed on April 3, 2020 at Decatur, Georgia.




      ______________________________

      Hillary Li

      Attorney for Plaintiffs

      Asian Americans Advancing Justice-Atlanta

      T: 404-585-8446

      hli@advancingjustice-atlanta.org




                                         9
